In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00329-CV

IN THE INTEREST OF T.M., M.M., C.M.,         §   On Appeal from the 323rd District Court
G.M., AND G.M., CHILDREN
                                             §   of Tarrant County (323-106560-18)

                                             §   February 3, 2020

                                             §   Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that appellants B.D. and P.D. shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Dana Womack
                                            Justice Dana Womack